Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11/09/2020 has been entered.  No claims have been amended, added or cancelled.  Claims 1-20 are still pending in this application, with claims 1, 7, 11 and 17 being independent. 

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 11/09/2020, have been considered but they are found not persuasive.
Regarding claim 1, Applicant submits that the combination of Liu in view of Sadeghi does not teach the claim limitation “…each piece of first indication information…is used for indicating whether the corresponding subframe is the full-duplex subframe or the normal subframe…” as currently presented.  Specifically, Applicant has submitted that “…Sadeghi uses information from two subframes of two corresponding configurations to determine that a full-duplex subframe exists…” (Applicant’s Remarks, page 11 to page 12, 3rd Par.).
However, the Examiner respectfully disagrees with the Applicant and asserts that the combination of Liu in view of Sadeghi teaches the claimed invention as broadly presented.
Prior to addressing Applicant’s arguments, Examiner respectfully reminds the Applicant that the claims were given the broadest reasonable interpretation as directed by MPEP 2111.  Examiner submits that the claim does not show in what particular/specific manner the “each piece of the first indication information…is used for indicating…” whether a subframe is a full-duplex subframe or not.  The difference between the claimed invention and that of the prior art reference Sadeghi is that Sadeghi actually shows a particular manner on how each information included in a configuration information is used to determine whether a subframe is considered as full-duplex (i.e. FDR subframe) or not.
exclusively for indicating whether the corresponding subframe is the full-duplex subframe or the normal subframe…”
Given the current rejections and having the additional reasoning as presented above, the combination of Liu in view of Sadeghi teaches the claimed invention of claim 1 as broadly presented.
Regarding claim 4, Applicant also submits that the combination of Liu in view of Sadeghi does not specifically show the claimed subject matter as presented.  In particular, Applicant has submitted “…Sadeghi describes that measurement is performed on a downlink subframe. However, Sadeghi does not disclose or suggest that a radio measurement is performed on a full- duplex subframe…” (Applicant’s Remarks, page 12).
However, the Examiner respectfully disagrees with the Applicant and asserts that the combination of Liu in view of Sadeghi teaches the claimed invention as currently presented.

Regarding other claims, Applicant has submitted arguments based on the arguments already presented above.  Thus, the Examiner applies the same reasoning as already presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0026073; hereinafter Liu; US 2017/0026073 claims priority to WO 2015/154223) in view of Sadeghi et al. (US 2017/0019218; hereinafter Sadeghi).
Regarding claim 1, Liu shows a communication apparatus (Figures 5-7 shows a communications terminal performing the method of Figure 10.), comprising: 

a processor (Figures 5-7 shows a processor.), configured to determine the locations, in the radio frame, of the full-duplex subframe and the normal subframe in the radio frame based on the first configuration information (Figures 9-11; Table 1; Par. 0101, 0408-0411; noted the configuration message may further carry an effective indication parameter, where the effective indication parameter is used to indicate an effective time of the activated secondary transmission configuration.  The specific subframe in which the configuration takes effect may be determined 
Liu shows all of the elements including the first configuration as discussed above.  Liu does not specifically show the first configuration information comprises N pieces of first indication information arranged in sequence, wherein N is a positive integer and is a quantity of subframes comprised in one radio frame, and each piece of first indication information corresponds to one subframe in the radio frame and is used for indicating whether the corresponding subframe is the full-duplex subframe or the normal subframe. 22configurations indicated by some of the plurality of pieces of second indication information and is a downlink subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine that the subframe in the one location is a full-duplex subframe (Examiner elects this limitation for prosecution: Figures 3 and 9; Par. 0118-0122; noted the grants may be received by the WTRU in the first subframe, subframe #0, for both TDD UL/DL configurations.  The WTRU may receive two TDD UL/DL configurations, configuration 0 which may be a UL heavy configuration, and configuration 2 which may be a DL heavy configuration. In an example, some subframes, such as subframe #0 may be a common subframe and may be a DL subframe in both configurations. Further, other subframes, such as subframe #3, may be an FDR subframe and may be an UL subframe in a first configuration and a DL subframe in a second configuration.); or if a subframe in one location in the radio frame is an uplink subframe based on frame format configurations indicated by some of the plurality of pieces of second indication information and is a special subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine that the subframe in the one location is a full-duplex subframe; 
or if a subframe in one location in the radio frame is a downlink subframe based on frame format configurations indicated by some of the plurality of pieces of second indication information and is a special subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine, by the terminal device, that the subframe in the one location is a full-duplex subframe
In view of the above, having the system of Liu, then given the well-established teaching of Sadeghi, it would have been obvious at the time of filing the application to modify the system of Liu as taught by Sadeghi, in order to provide motivation for an FDR capable eNode B to support legacy WTRUs and it would be desirable for solutions which support full duplex operation to be developed in a way that FDR capable WTRUs and legacy WTRUs can coexist (Par. 0093 of Sadeghi).
Regarding claim 4, Liu shows all of the elements except after determining the locations, in the radio frame, of the full-duplex subframe and the normal subframe in the radio frame based on the received first configuration information, separately perform radio measurement on the full-duplex subframe and the normal subframe.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Sadeghi.  Specifically, Sadeghi shows the first configuration information comprises N pieces of first indication information arranged in sequence, wherein N is a positive integer and is a quantity of subframes comprised in one radio frame, and each piece of first indication information corresponds to one subframe in the radio frame and is used for indicating whether the corresponding subframe is the full-duplex subframe or the normal subframe (Figures 3 and 9; Par. 0106-0110, 0118-0123; noted the WTRU may receive two different TDD UL/DL reference configurations, for example a cell-specific TDD UL/DL configuration and a WTRU-
In view of the above, having the system of Liu, then given the well-established teaching of Sadeghi, it would have been obvious at the time of filing the application to modify the system of Liu as taught by Sadeghi, in order to provide motivation for an FDR capable eNode B to support legacy WTRUs and it would be desirable for solutions which support full duplex operation to be developed in a way that FDR capable WTRUs and legacy WTRUs can coexist (Par. 0093 of Sadeghi).
Regarding claim 2, modified Liu shows the processor is specifically configured to: separately determine, based on the N pieces of first indication information arranged in sequence, whether the subframe corresponding to each piece of first indication information is the full-duplex subframe or the normal subframe, and determine the locations of the full-duplex subframe and the normal subframe in the radio frame in order of the N pieces of first indication information (Sadeghi: Figures 3 and 9; Par. 0106-0110, 0118-0123; noted the WTRU may receive two different TDD UL/DL reference configurations, for example a cell-specific TDD UL/DL configuration and a WTRU-specific UL/DL configuration, where the configurations may be different.  The TDD UL/DL configuration as shown in Figures 3, 6-8 shows the different 
Regarding claim 3, modified Liu shows wherein the first configuration information comprises a plurality of pieces of second indication information, wherein each piece of the second indication information is used for indicating an available frame format configuration in a cell, and different pieces of the second indication information are used for indicating different frame format configurations; and the processor is further configured to: if a subframe in one location in the radio frame is an uplink subframe based on frame format configurations indicated by some of the plurality of pieces of second indication information and the subframe is a downlink subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine that the subframe in the one location is a full-duplex subframe (Sadeghi: Figures 3 and 9; Par. 0106-0110, 0118-0123; noted the WTRU may receive two different TDD UL/DL reference configurations, for example a cell-specific TDD UL/DL configuration and a WTRU-specific UL/DL configuration, where the configurations may be different.  The TDD UL/DL configuration as shown in Figures 3, 6-8 shows the different TDD UL/DL configuration that may be used by the WTRU for communications with the eNodeB.  The configuration information comprises different sequences of uplink/downlink subframes comprised in one radio frame.  Each of the configuration corresponds to either uplink, downlink or special subframes.  In 
or 
if a subframe in one location in the radio frame is an uplink subframe based on frame format configurations indicated by some of the plurality of pieces of second indication information and the subframe is a special subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine that the subframe in the one location is a full-duplex subframe; or if a subframe in one location in the radio frame is a downlink subframe based on frame format configurations indicated by some of the plurality of pieces of second indication information and the subframe is a special subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine, by the terminal device, that the subframe in the one location is a full-duplex subframe. 
Regarding claim 4, modified Liu shows after determining the locations, in the radio frame, of the full-duplex subframe and the normal subframe in the radio frame based on the received first configuration information, separately perform radio measurement on the full-duplex subframe and the normal subframe (Sadeghi: Par. 0129-0133; noted the OCs may be used in a fallback operation. For example, the POC may be used as a fall back TDD UL/DL configuration. In an example, if the eNode B may inform the WTRU (for example, via physical or higher layer signaling) that FDR scheduling may not be performed, the WTRU may use only the POC configuration. As another example, if a channel condition for a WTRU supporting 
Regarding claim 5, modified Liu shows wherein the receiver is further configured to: receive, from the network device, second configuration information of a frame format configuration for the apparatus, wherein second configuration information received from the network device for different apparatuses is not completely the same; and the processor is further configured to determine, based on the second configuration information, the frame format configuration to be used by the apparatus (Liu: Figures 9-11; Table 1; Par. 0101, 0397-0401, 0470; noted the base station notifies, by using a system information block (SIB) message, a primary transmission configuration configured by the base station to all user terminals in a cell, where the primary transmission configuration is a primary carrier. A TDD uplink-downlink configuration corresponding to the primary carrier may be referred to as a primary TDD uplink-downlink configuration.  Further noted user terminals which are not part of the N terminals which receives the secondary configuration information are the user terminals elected in this rejection.).
Regarding claim 6, modified Liu shows wherein the receiver is specifically configured to: receive the first configuration information broadcast by the network device; and receive the 
Regarding claim 7, Liu shows a communication apparatus (Figures 2-4 shows a base station), comprising: 
a processor (Figures 2-4 shows a processor.), configured to determine first configuration information of a frame format configuration (Figures 9-11; Table 1; Par. 0101; noted the base station 101 is configured to transmit a configuration message to N user terminals 102 in a cell, where the configuration message carries a secondary configuration indication, and the secondary configuration indication is used to indicate a secondary transmission configuration configured by the base station for the N user terminals, where the secondary transmission configuration of the N user terminals 102 is different from a primary transmission configuration of the M user terminals in the cell, the N user terminals are a subset of the M user terminals 102, and N and M are positive integers.), wherein the first configuration information is used for determining, by a terminal device, locations, in a radio frame, of a full-duplex subframe and a normal subframe in the radio frame (Figures 9-11; Table 1; Par. 0101; noted based on the received secondary configuration indication, user terminals may distinguish which subframes a full-duplex subframes from the rest of the subframes where the full-duplex subframe is a subframe in which the primary transmission configuration corresponds to uplink transmission and the secondary 
23a transmitter (Figures 2-4 shows a transmitter.), configured to send the first configuration information to the terminal device (Figures 9-11; Table 1; Par. 0101; noted the base station 101 is configured to transmit a configuration message to N user terminals 102 in a cell.), wherein the full-duplex subframe is a subframe in which the apparatus can simultaneously perform downlink transmission and uplink reception in the radio frame, and the normal subframe is a subframe in the radio frame other than the full-duplex subframe (Par. 0003; Par. 0403; noted full-duplex communications performed using the full-duplex subframe.  The full-duplex subframe is a subframe in which the TDD uplink-downlink configuration of the primary carrier corresponds to uplink transmission and the TDD uplink-downlink configuration of the secondary carrier corresponds to downlink transmission in same subframes of a same band.).  
Liu shows all of the elements including the first configuration as discussed above.  Liu does not specifically show the first configuration information comprises N pieces of first indication information arranged in sequence, wherein N is a positive integer and is a quantity of subframes comprised in one radio frame, and each piece of first indication information corresponds to one subframe in the radio frame and is used for indicating whether the corresponding subframe is the full-duplex subframe or the normal subframe. 22configurations indicated by some of the plurality of pieces of second indication information and is a downlink subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine that the subframe in the one location is a full-duplex subframe (Examiner elects this limitation for prosecution: Figures 3 and 9; Par. 0118-0122; noted the grants may be received by the WTRU in the first subframe, subframe #0, for both TDD UL/DL configurations.  The WTRU may receive two TDD UL/DL configurations, configuration 0 which may be a UL heavy configuration, and configuration 2 which may be a DL heavy configuration. In an example, some subframes, such as subframe #0 may be a common subframe and may be a DL subframe in both configurations. Further, other subframes, such as subframe #3, may be an FDR subframe and may be an UL subframe in a first configuration and a DL subframe in a second configuration.); or if a subframe in one location in the radio frame is an uplink subframe based on frame format configurations indicated by some of the plurality of pieces of second indication information and is a special subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine that the subframe in the one location is a full-duplex subframe; 
or if a subframe in one location in the radio frame is a downlink subframe based on frame format configurations indicated by some of the plurality of pieces of second indication information and is a special subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine, by the terminal device, that the subframe in the one location is a full-duplex subframe
In view of the above, having the system of Liu, then given the well-established teaching of Sadeghi, it would have been obvious at the time of filing the application to modify the system of Liu as taught by Sadeghi, in order to provide motivation for an FDR capable eNode B to support legacy WTRUs and it would be desirable for solutions which support full duplex operation to be developed in a way that FDR capable WTRUs and legacy WTRUs can coexist (Par. 0093 of Sadeghi).
Regarding claim 4, Liu shows all of the elements except after determining the locations, in the radio frame, of the full-duplex subframe and the normal subframe in the radio frame based on the received first configuration information, separately perform radio measurement on the full-duplex subframe and the normal subframe.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Sadeghi.  Specifically, Sadeghi shows the first configuration information comprises N pieces of first indication information arranged in sequence, wherein N is a positive integer and is a quantity of subframes comprised in one radio frame, and each piece of first indication information corresponds to one subframe in the radio frame and is used for indicating 
In view of the above, having the system of Liu, then given the well-established teaching of Sadeghi, it would have been obvious at the time of filing the application to modify the system of Liu as taught by Sadeghi, in order to provide motivation for an FDR capable eNode B to support legacy WTRUs and it would be desirable for solutions which support full duplex operation to be developed in a way that FDR capable WTRUs and legacy WTRUs can coexist (Par. 0093 of Sadeghi).
Regarding claim 8, modified Liu shows wherein the first configuration information further comprises a plurality of pieces of second indication information, wherein each piece of second indication information is used for indicating an available frame format configuration in a cell, and different pieces of second indication information are used for indicating different frame format configurations (Sadeghi: Figures 3 and 9; Par. 0106-0110, 0118-0123; noted the WTRU may receive two different TDD UL/DL reference configurations, for example a cell-specific 
Regarding claim 9, modified Liu shows wherein the transmitter is further configured to: send second configuration information of the frame format configuration for the terminal device to the terminal device, wherein second configuration information sent for different terminal devices is different (Liu: Figures 9-11; Table 1; Par. 0101, 0397-0401, 0470; noted the base station notifies, by using a system information block (SIB) message, a primary transmission configuration configured by the base station to all user terminals in a cell, where the primary transmission configuration is a primary carrier. A TDD uplink-downlink configuration corresponding to the primary carrier may be referred to as a primary TDD uplink-downlink configuration.  Further noted user terminals which are not part of the N terminals which receives the secondary configuration information are the user terminals elected in this rejection.).
Regarding claim 10, modified Liu shows wherein the transmitter is configured to: broadcast the first configuration information; and send the second configuration information to the terminal device by using dedicated signaling (Sadeghi: Par. 0097, 0129; noted some examples approaches described herein include a WTRU having multiple TDD UL/DL configurations, for example both a cell specific TDD UL/DL configuration (for example, one 
Regarding claim 11, Liu shows a frame format configuration method Figures 5-7 shows a communications terminal performing the method of Figure 10.), comprising: 
receiving, by a terminal device, first configuration information that is of a frame format configuration and that is received from a network device (Figures 9-11; Table 1; Par. 0101; noted the base station 101 is configured to transmit a configuration message to N user terminals 102 in a cell, where the configuration message carries a secondary configuration indication, and the secondary configuration indication is used to indicate a secondary transmission configuration configured by the base station for the N user terminals, where the secondary transmission configuration of the N user terminals 102 is different from a primary transmission configuration of the M user terminals in the cell, the N user terminals are a subset of the M user terminals 102, and N and M are positive integers.), wherein the first configuration information is used for determining, by the terminal device, locations, in a radio frame, of a full-duplex subframe and a normal subframe in the radio frame based on the first configuration information (Figures 9-11; Table 1; Par. 0101; noted based on the received secondary configuration indication, user terminals may distinguish which subframes a full-duplex subframes from the rest of the subframes where the full-duplex subframe is a subframe in which the primary transmission configuration corresponds to uplink transmission and the secondary transmission configuration corresponds to downlink transmission in same subframes of a same band.); and 
determining, by the terminal device, the locations, in the radio frame, of the full-duplex subframe and the normal subframe in the radio frame based on the received first configuration 
Liu shows all of the elements including the first configuration as discussed above.  Liu does not specifically show the first configuration information comprises N pieces of first indication information arranged in sequence, wherein N is a positive integer and is a quantity of subframes comprised in one radio frame, and each piece of first indication information corresponds to one subframe in the radio frame and is used for indicating whether the corresponding subframe is the full-duplex subframe or the normal subframe. 22configurations indicated by some of the plurality of pieces of second indication information and is a downlink subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine that the subframe in the one location is a full-duplex subframe (Examiner elects this limitation for prosecution: Figures 3 and 9; Par. 0118-0122; noted the grants may be received by the WTRU in the first subframe, subframe #0, for both TDD UL/DL configurations.  The WTRU may receive two TDD UL/DL configurations, configuration 0 which may be a UL heavy configuration, and configuration 2 which may be a DL heavy configuration. In an example, some subframes, such as subframe #0 may be a common subframe and may be a DL subframe in both configurations. Further, other subframes, such as subframe #3, may be an FDR subframe and may be an UL subframe in a first configuration and a DL subframe in a second configuration.); or if a subframe in one location in the radio frame is an uplink subframe based on frame format configurations indicated by some of the plurality of pieces of second indication information and is a special subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine that the subframe in the one location is a full-duplex subframe; 
or if a subframe in one location in the radio frame is a downlink subframe based on frame format configurations indicated by some of the plurality of pieces of second indication information and is a special subframe based on frame format configurations indicated by other pieces of second indication information in the plurality of pieces of second indication information, determine, by the terminal device, that the subframe in the one location is a full-duplex subframe
In view of the above, having the system of Liu, then given the well-established teaching of Sadeghi, it would have been obvious at the time of filing the application to modify the system of Liu as taught by Sadeghi, in order to provide motivation for an FDR capable eNode B to support legacy WTRUs and it would be desirable for solutions which support full duplex operation to be developed in a way that FDR capable WTRUs and legacy WTRUs can coexist (Par. 0093 of Sadeghi).
Regarding claim 4, Liu shows all of the elements except after determining the locations, in the radio frame, of the full-duplex subframe and the normal subframe in the radio frame based on the received first configuration information, separately perform radio measurement on the full-duplex subframe and the normal subframe.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Sadeghi.  Specifically, Sadeghi shows the first configuration information comprises N pieces of first indication information arranged in sequence, wherein N is a positive integer and is a quantity of subframes comprised in one radio frame, and each piece of first indication information corresponds to one subframe in the radio frame and is used for indicating 
In view of the above, having the system of Liu, then given the well-established teaching of Sadeghi, it would have been obvious at the time of filing the application to modify the system of Liu as taught by Sadeghi, in order to provide motivation for an FDR capable eNode B to support legacy WTRUs and it would be desirable for solutions which support full duplex operation to be developed in a way that FDR capable WTRUs and legacy WTRUs can coexist (Par. 0093 of Sadeghi).
Regarding claims 12, 13, 14, 15 and 16, these claims are rejected based on the same reasoning as presented in claims 2, 3, 4, 5 and 6, respectively.
Regarding claim 17, Liu shows a frame format configuration method (Figures 9-11 shows a method performed in part by a base station.), comprising: determining, by a network device, first configuration information of a frame format configuration (Figures 9-11; Table 1; Par. 0101; noted the base station 101 is configured to transmit a configuration message to N user 
sending, by the network device, the determined first configuration information to the terminal device (Figures 9-11; Table 1; Par. 0101; noted the base station 101 is configured to transmit a configuration message to N user terminals 102 in a cell.), wherein the full-duplex subframe is a subframe in which the network device can simultaneously perform downlink transmission and uplink reception in the radio frame, and the normal subframe is a subframe in the radio frame other than the full-duplex subframe (Par. 0003; Par. 0403; noted full-duplex communications performed using the full-duplex subframe.  The full-duplex subframe is a subframe in which the TDD uplink-downlink configuration of the primary carrier corresponds to uplink transmission and the TDD uplink-downlink configuration of the secondary carrier corresponds to downlink transmission in same subframes of a same band.).  

In view of the above, having the system of Liu, then given the well-established teaching of Sadeghi, it would have been obvious at the time of filing the application to modify the system of Liu as taught by Sadeghi, in order to provide motivation for an FDR capable eNode B to support legacy WTRUs and it would be desirable for solutions which support full duplex operation to be developed in a way that FDR capable WTRUs and legacy WTRUs can coexist (Par. 0093 of Sadeghi).
Regarding claims 18, 19 and 20, these claims are rejected based on the same reasoning as presented in claims 8, 9 and 10, respectively.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9872287 B2 – directed to TDD uplink/downlink configuration enhancements.
US 20160315754 A1 – directed to full-duplex communication networks and, more specifically, to channel impulse response estimation for such networks.
US 20150312905 A1 – directed to a method for transmitting and receiving a signal according to a time division duplex mode by using the setting of multiple subframes for one cell in a wireless access system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REDENTOR PASIA/Primary Examiner, Art Unit 2413